 REBEL COAL CORebel Coal Company,Inc., and Richlands SupplyCorp.andUnitedMine Workers of AmericaDistrict 30.Case 9-CA-2069731March 1986DECISION AND ORDERBY MEMBERSDENNIS, BABSON, ANDSTEPHENSOn 31 December 1985 Administrative LawJudge William A. PopeII issuedthe attached deci-sion.The Charging Party filed exceptions and asupporting brief.The National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,' findings, andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Rebel Coal Company, Inc., Auxier, Ken-tucky, and Richlands Supply Corp., Cedar Bluff,Virginia, its officers,agents,successors,and as-signs, shalltake the action set forth in the Order asmodified.1.Substitute the following for paragraph 2(e)."(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps have been taken to comply herewith."2.Substitute the attached notice for that of theadministrative law judge.'The Charging Party excepted only tothe judge's denialover the ob-jectionsof the General Counsel of itsmotion at hearing to amend thecomplaint to include addition of allegationsof unfairlaborpractices2We do not adopt the judge's inclusionof a visitatonal clause in hisrecommendedOrder In thecircumstancesof this case, we finditunnec-essary toinclude such a remedialprovision and have modified the OrderaccordinglyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.141WE WILL NOT refuse to hire any of you, or oth-erwisediscriminateagainst any of you, for joining,supporting,or assistingthe United Mine Workersof America,or engagingin concerted activities forthepurpose of collective bargaining or othermutualaid or protection.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make whole Donnie Butcher, BillMcIntyre, and Jimmy Blanton for any loss ofwages or other benefits caused by our refusal tohire them to work at the Cedar Bluff, Virginia fa-cility of Richlands Supply Corp.WE WILL offer Donnie Butcher, Bill McIntyre,and JimmyBlanton immediateand fullreinstate-mentto their former jobs with Rebel Coal Compa-ny, Inc., if they are not currently employed inthose jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed and WE WILL make them wholefor any loss of earnings and other benefitsresultingfrom our discrimination against them.REBEL COAL COMPANY, INC.,RICHARDSSUPPLY CORP.Raymond D. Neusch, Esq.,for the General Counsel.GregoryWard,Esq.,of Pikesville,Kentucky, for theCharging Party.J.Edgar Baily, Esq.,of Roanoke, Virginia, for the Re-spondent.DECISIONWILLIAM A. POPE II, Administrative Law Judge. In acomplaint,dated 4 December 1984, the Regional Direc-tor forRegion 9 allegedthat Rebel Coal Company, Inc.,and Richlands Supply Corp., the Co-Respondents, arealter egos,and that they committed unfair labor prac-tices, in violationof Section8(a)(1) and(3) of the Na-tional Labor Relations Act by refusing to employee threenamed individuals at Respondent Richlands SupplyCorp.'s Cedar Bluff, Virginia, facility because the threeindividuals had engaged in protected concerted activities.The charge in this case was filed on 29 February 1984 byDistrict 30, UnitedMineWorkers of America. Trial washeld on 8 and 9 October 1985 in Paintsville, Kentucky.I.BACKGROUNDRebel Coal Co., Inc., a West Virginia corporationchartered on 1 October 1982, is engaged in the stripmining and sale of coal. Its main office is located inAuxier,Kentucky. It presently has a contract to minecoal at a complex near Davella, Kentucky. Since 12279 NLRB No. 22 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 1983, A. Odell Rogers has been its sole officer, di-rector, and shareholder. He was Rebel Coal Company'spresident, chairman of the board of directors, and con-trolling, if not sole, shareholder at all priortimes rele-vant to this proceeding. For a periodof time beginning31December 1982,1 and until each of themresigned on12 April 1983, Malcolm E. Van Dyke was a director ofthe corporation and its secretary, and W. Roy Debo wasa director of the corporation and its vice president,treas-urer,and assistantsecretary.On 22 June 1984 Rebel Coal Company filed a volun-tary petition for reorganization pursuant to Chapter 11 ofthe Bankruptcy Code in the Bankruptcy Court for theWestern District of Kentucky. The case was transferredto the Eastern District of Kentucky on 11 September1984, and the Company filed its plan for reorganizationdated 26 August 1985. Since filing its petition for reorga-nizationunder Chaper 11, Rebel Coal Company has con-tinued to operate as a debtor-in-possession,under a man-agement contract, dated 1 June 1984, withMinmag, Inc.,as its managing agent.Rebel Coal Co.'s sole stockholder,A. Odell Rogers, is said tomaintainno role in companyaffairs.Exhibit I, an amended disclosurestatement,filed byRebel Coal Company on 17 September 1985, lists the fol-lowing companies, among others, as being owned orcontrolled by A. O. Rogers: M & T Equipment Co.;Monument Mining Corp.; PinionMesaMining Co.; andRichlands Supply Co. Among the debts listed to formerofficers or shareholders are approximately $246,000 toMalcolm Van Dyke.Richlands Supply Corp. was incorporated in Virginiaon 23 May 1983. The purpose of the corporation, asstated in the articles of incorporation, is the business ofselling supplies. The sole director named in the articlesof incorporation is C. L. Doberer, Route 3, Cedar Bluff,Virginia. The incorporator who signed the articles of in-corporation on 10 May 1983 is John G. Rocovich Jr.Testimony at trial identified Rocovich as an attorneywho represented Rebel Coal Co. about that time. Docu-ments filed with the bankruptcy court identify Rocovichas an attorney for the debtor, Rebel Coal Co., Inc. Roco-vich's businessmailing address,P.O. Box 13606, Suite900, FNEB Building, Jefferson Street, Roanoke, Virginia24035, appears on the articles of incorporation of Rich-lands Supply Corp.as its initialregistered office.On 20 December 1982 Rebel Coal Co. and theInterna-tionalUnion, United Mine Workers of America, con-cluded a collective-bargaining agreement, covering thework force described in the certification of the NationalRelations Board of 21 May 1982. The work covered in-cluded the receipt, shipment, stocking, pickup, and deliv-ery of parts and fuel to and from the warehouse operatedby Rebel Coal Co. at its Rebel 7 facilities in Davella andAuxier, Kentucky. The agreement was to remain in force1The record does not reflect when Malcolm E Van Dyke and WRoy Debo first became officers or directors of Rebel Coal Company. theearliest exhibits admitted into evidence showing their election to officeare minutes of meetings of the shareholders and board of directors on 31December 1982 But, it is apparent from other exhibits and testimony thatboth were corporate officers or directors or held themselves out to besuch, before thenuntil 30 September 1984. The agreement provided thatoperationswhich it covered would not be sold, con-veyed, or otherwise transferredor assignedto any suc-cessor without first securing the agreement of the succes-sor to assumeRebel Coal Co.'s obligations under theagreement.11. ISSUESThe complaint in this case alleges that RespondentRichlands Supply Corp. is a subordinate instrument to,and a disguisedcontinuance of, Respondent Rebel Coal.,Inc., and that the two enterprises have at all materialtimes been alter egos and a singleemployer within themeaning ofthe Act. The complaint further alleges thatthe Respondentscommitted unfair labor practices, in vio-lation of Section8(a)(1) and(3) of the Act, by refusingto employ three named individuals at Respondent Rich-lands' Cedar Bluffs, Virginia facility because the individ-uals had joined, supported, or assisteda union,and hadengaged inprotected concerted activities.The General Counsel argues that Respondent Rich-lands and Respondent Rebel Coal are alter egos and asingle employer within the meaning of the Act becauseRespondent Richlands was set up to perform work previ-ously performed by Respondent Rebel's own employees,and at therelevant time control of labor relations andactualmanagementof Respondent Richlands was exer-cised by officials of Respondent Rebel Coal, and ulti-mately by A. Odell Rogers, who owned Rebel Coal. TheGeneral Counsel further contends that the unrebuttedevidence shows that Respondent Richlands refused tohire Donnie Butcher, Bill McIntyre, and JimmyBlanton,three employees of Respondent Rebel Coal, because Re-spondent Richlands did not want to hire anyone whohad been a member of or supported the Union. Finally,the General Counsel requests that the recommended re-medial order include a visitatorialclause,authorizing theBoard to engage in discovery under the Federal Rules ofCivil Procedure so it can monitor compliance with itsorder.The Charging Party joins in the General Counsel's ar-gument that Respondent Richlands and RespondentRebel Coal arealter egosand a single employer withinthe meaningof the Act, and that Respondent RichlandsdiscriminatedagainstRebelCoal employees Butcher,Blanton,and McIntyre. In addition, the Charging Partyargues that the judge should have granted its motion attrial to amend the complaint to cover the layoffs ofRebel Coal employees, as charged, even over the objec-tion of the General Counsel.For its part, Respondent Rebel Coal Co., Inc., by aposthearing letter dated 4 November 1985, argues that ithas been discharged of any and all liabilities, other thandebts or obligations which are expressly created or as-sumed by Rebel Coal under the modified plan of reorga-nization which was approved by the United States Bank-ruptcy Court for the Eastern District of Kentucky on 28October 1985. There being no mention of proceedingsbefore the National Labor Relations Board in the reorga-nizationplan, Respondent Rebel Coal apparently reasonsthat it is discharged of any liability for alleged past REBEL COAL COunfair labor practices and, it says in its letter of 4 No-vember 1985, it "cannot proceed further in this allegedcause."The General Counsel, by a pleading dated 15 Novem-ber 1985, opposes Respondent Rebel Coal's letter of 4November 1985, which the General Counsel character-izes as an"apparent contention that the administrativelaw judge dismiss the instant complaint." Says the Gen-eral Counsel,even assuming,arguendo, there is no finan-cial remedyagainstRespondent Rebel Coal, there maybe oneagainstRespondent Richlands. Further, arguesthe General Counsel, even assuming, arguendo, no finan-cial remedy can be obtained against either Respondent,they could be ordered to offer employment to allegeddiscriminatees, to cease and desist from engaging in theunfair labor practices found, and to post an appropriatenotice to employees. The order of the bankruptcy court,notes the General Counsel, applies only to RespondentRebel Coal's financial obligations.III.FINDINGSAND CONCLUSIONSA. Single EmployerThe threshold question in this case is whether or notRespondent Richlands Supply Corp. is the alter ego orthe disguised continuance of Respondent Rebel Coal Co.,Inc., so that they may be considered a single employerunder the Act.InSouthport Petroleum Co. v. NLRB,315 U.S. 100, 106(1942), the Supreme Court said that "[w]hether therewasa bona fidediscontinuance and a true change ofownership-which would terminate the duty of reinstate-ment created by the Board's order-or merely a dis-guised continuance of the old employer . . . is a questionof fact . . ." The Supreme Court noted that if "therewas merely a change in name or in apparent control .. .there is added ground for compelling obedience."In such cases, where there is only a technical changein the structure or identity of the employing entity,"without any substantial change in its ownership or man-agement," the Courts have held that the new employer"is in reality the same employer" and subject to the samelegal and contractual obligations.Howard Johnson v De-troit Joint Board, 417 U.S.249, 252 fn. 5, 262 fn. 9 (1974).InTruck & Dock Services,272 NLRB 592 In. 2 (1984),the Board repeated the criteria for determining whethertwo companies may fairly be treated as a single employ-er:To determine whether two entities are sufficient-ly integrated so that they may fairly be treated as asingle employer, the Board and the courts examinefour principal factors: (1) common management; (2)centralized control of labor relations; (3) interrela-tionof operations; and (4) common ownership.Radio Union v. Broadcast Service of Mobile,380 U.S.255, 256 (1965);NLRB v. Browning-Ferris Industries,691 F.2d 1117, 1122 (3d Cir. 1982);Shellmaker, Inc.,265 NLRB 749, 754 (1982). Although none of thesefactors, viewed separately, has been held control-ling, the Board has stressed the first three factors,particularly centralized control of labor relations.143ParklaneHosiery Co.,203 NLRB 597, 612 (1973).Single employer status depends on all of the cir-cumstances and has been characterized as an ab-sence of an "arm length relationshipamong .. . un-integrated companies."Blumenfeld Theatres Circuit,240 NLRB 206, 215 (1979), enfd. 626 F.2d 865 (9thCir. 1980).The same four factors were cited by the Board in itsearlierdecision inSakrete of Northern California,137NLRB 1220, 1222 (1962), in which the Board said that it"often treats separate corporations as one employer forjurisdictional purposes, where it is found that the firms,despite their nominal separation, are highly intergratedwith respect to ownership and operation." And, theBoard again referred to the same four factors inHolidayInn of Benton,237 NLRB 1042, 1044 (1978), as the basisfor determining whether two arguably separate employ-ers will be considered joint employers under the Act.The Board has found alter ego status where "two en-terprises have `substantially identical' management, busi-ness purpose, operation, equipment, customers, and su-pervisors, as an ownership."Crawford Door Sales Co.,226 NLRB 1144 (1976).To some degree, the Board and the Courts havetended to use the terms "alter ego," "single employer,"and "joint employer" somewhat interchangeably. Theterms, in fact, however, refer to different concepts.Technically, "alter ego" refers to a situation in which theoriginal employer has transferred its work to a secondemployer, the alter ego, and has gone out of business.Crawford Door Sales Co.,supra. "Single employer" and"joint employer" apply to two companies operating in aunified fashion.SeeNaccaratoConstructionCo.,233NLRB 1394 (1977);Schultz Painting Co.,202 NLRB 111(1973).Referring to the difference between "single em-ployer" and "joint employer" relationships, the ThirdCircuitCourt of Appeals said inNLRB v. Browning-Ferris Industries,691 F.2d 1117, 1122 (3d Cir. 1982):A "single employer" relationship exists wheretwo nominally separate entities are actually part ofa single integrated enterprise so that, for all pur-poses, there is in fact only a "single employer." Thequestion in the "single employer" situation, then, iswhether the two nominally independent enterprises,in reality, constitute only oneintegratedenterprise..In answering questions of this type, theBoard considers the four factors approved by theRadio Unioncourt. (380 U.S. at 256, 85 S.Ct. at877): (1) functional integration of operations; (2)centralized control of labor relations; (3) commonmanagement; and (4) common ownership . . ."Single employer" status ultimately depends on allthe circumstances of the case and is characterized asan absence of an "arm's length relationship foundamong unintegrated companies." (Citation omitted.)In contrast, the "joint employer" concept doesnot depend upon the existence of a single integratedenterprise and therefore the above-mentioned fourfactor standard is inappropriate . . . . In "joint em-ployer" situations no finding of lack of arm's length 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransaction or unity of control or ownership is re-quired, as in "single employer" cases. . . . The basisof the finding is simply that one employer whilecontracting in good faith with an otherwise inde-pendent company, has retained for itself sufficientcontrol of the terms and conditions of employmentof the employees who are employed by the other... . Thus, the "joint employer" concept recognizesthat the business entities involved are in fact sepa-rate but that theyshareor co-determine those mat-ters governing the essential terms and conditions ofemployment. [Citation omitted.)Determination of single-employer status is "essentiallya factual determination."NLRB v. M. P. Building Corp.,411 F.2d 567, 568 (5th Cir. 1969). Here, the evidence ofrecord conclusively establishes that Respondent RebelCoal Company, Inc., and Respondent Richlands SupplyCorp.were a single employer under the Act. Theyshared common ownership and management; RespondentRebel Coal controlled the labor relations of RespondentRichlands Supply; and there was a complete interrelationof operations between the two. There was, in fact, acomplete absence of an arm's-length relationship betweenthem.Although they were nominally separate, in thesense they were separately incorporated, in reality theyconstituted one integrated enterprise, and were, for allpractical purposes, the same employer.2The evidence that Respondent Rebel Coal and Re-spondentRichlands Supply are a single employer islargely circumstantial, but it is also overwhelming.1.Common ownership and control; interrelation ofoperationIt is undisputed that A. Odell Rogers is the sole stock-holder of Rebel Coal Co., and that until the companywas reorganizedand filed for bankruptcy, actively man-agedand controlled its affairs.In its amendeddisclosure statement, filedwith thebankruptcy court on 17 September 1985, Rebel Coal Co.,as debtor-in-possession,listedRichlands Supply Corp.andMonumentMining Corp.as companiesowned orcontrolled by A. O. Rogers (A. Odell Rogers). AlthoughRogers did not sign the disclosure statement, I find thecircumstancesunder which the list of companies whichhe owned or controlled was prepared to be such that thelist is credible and reliable. It was, first of all, preparedand submitted by Rebel Coal Co., which Rogers, with-out question, owns, and was not disputed or challengedby Rogers. Further the list was prepared, in part, on thebasis of information furnished by his uncle. Finally, thesameJohn G. Rocovich Jr., who, as an attorney repre-sentingRebel Coal and A. OdellRogers in1983,was in-volved in the incorporation of Richlands Supply Corp.,later,participated in preparing and filing the amendeddisclosure statement.BecauseMr. Rocovich had actual2The Respondents were not technically alter egos, because althoughRespondent Rebel Coal transferred work to Respondent Richlands, RebelCoal Co did not go out of business, in fact, the evidence establishes thatitwas ultimatley Richlands Supply Corp which became dormant Thereis no evidence that the two entities were joint employers, as that term isused by the Board and the courts.knowledge of who the principals of Richlands Supplywere, the presumption of regularity attached to thepleading which he filed in 1985 on behalf of Rebel CoalCo.,which is owned by A. Odell Rogers, is such thatthe enclosed list of companies owned or controlled byRogers maybe presumed to be true, at least with respectto Richlands Supply.Until theirresignationson 12 April 1983, Malcolm E.Van Dyke and W. Roy Debo were directors and officersof the corporation, but it is clear that they had no au-thority except that which A. Odell Rogers delegated tothem.Although he resigned as`an officer and director of thecorporation, on 12 April 1983, Malcolm E. Van Dyke re-mained an employee of Rebel Coal during all relevantsubsequent times.W. Roy Debo, who, until 12 April 1983, had been Re-spondent Rebel Coal's vice president, treasurer, assistantsecretary, and, it appears,generalmanager,ostensiblyleftRebel Coal to become the sole stockholder and offi-cer of FrontierManagementCompany. I find, however,that although FrontierManagementCompany, which ap-parently came into existence about April or May 1983,may have been nominally independent, in reality it, too,was owned and controlled by A. Odell Rogers and therewas no arm's-length relationship between it and RebelCoal.In reality, Frontier Management never had any exist-ence separate and apart from A. Odell Rogers and RebelCoal. It was set up, ostensibly by Debo, in early 1983, toprovide data processing services to Rebel Coal and othercompanies.The only other companies to which it pro-vided any services, however, were Richlands SupplyCorp.and MonumentCoal Co., two businesses which Ifindwere owned or controlled by A. Odell Rogers. Infact,FrontierManagementdid not even receive a feefrom Richlands Supply Corporation for the serviceswhich it performed for the latter.Joining Debo at Frontier Management was Edward F.Kim, Rebel Coal's controller, who became Frontier'scontroller.He held that position until April 1984, whenFrontierManagementterminated operations and he wentback to work for Rebel Coal, which was then being re-organized.Indicative of the control exercised by A.Odell Rogers over Frontier (in addition to the fact thatonly Rogers'companieswere serviced by Frontier), Kirndid not even find it necessary to submit a letter of resig-nationwhen he left Rebel Coal for Frontier Manage-ment; he simply went with Debo, Rebel Coal's formervice president and general manager, and continued to doexactly the same work for Rebel Coal, as controller ofFrontierManagement,as he had done while employedby Rebel Coal.Finally, subsequent events involvingW. Roy Deboquite clearly establish that he never left Rebel Coal'semploy, even though he was on paper the sole stock-holder and officer of Frontier Management. Rebel CoalCo.'s records show that W. Roy Debo was not terminat-ed as an employee of Rebel Coal at its rebel #7 miningoperationunttl4 May 1984, a year after he supposedlyleftRebel Coal to set up and manage Frontier Manage- REBEL COAL CO.ment. This date ties in closely with the bankruptcy ofRebel Coal Co., which was filed on 22 June 1984, andthe takeover of management of Rebel Coal under a man-agement contract by Coal Financial Management, whichretained the contract for 30 days, then was replaced on 1June 1984 by Minmag.According to Edward F. Kirn, while he was still em-poyed as controller of Rebel Coal, he had discussionswith Debo about establishing a supply company. It wasthought that because W. Roy Debo had knowledge ofthe parts business in the area, he would use his talents tomake Richlands Supply a viable company. But, the initialestablishing and maintaining of a warehouse operationwas more in Malcolm Van Dyke's area of expertise, andhewould oversee the operation at first. RichlandsSupply Corp. was set up with Carl L. Doderer as presi-dent.3According to Kim, Van Dyke, who was not an em-ployee of Frontier Management, exercised supervisionover Richlands Supply until November 1983, when hewas replaced by Debo. Kim testified that for as long asKirm remained at Frontier Management, Debo remainedin control of Richards. Doderer made only the decisionsabout where he would buy parts and what price hewould pay.Copies of the signature cards for Richlands SupplyCorp.'s account in the Grundy National Bank, Grundy,Virginia, show that when the account was first openedon 15 June 1983, A. O. Rogers, Malcolm Van Dyke,Edward F. Kirn, and W. Roy Debo were authorized todraw on the account. On 12 September 1983 new signa-ture cards were completed, with the signatures of CarlDoderer and Tommy Thompson appearing in place ofthose of Rogers and Van Dyke.The General Counsel's key witness was Carl Doderer,who, at the time he testified, was a current employee ofRebel Coal Co. and was in charge of its parts depart-ment. Doderer's testimony established unequivocally thatRespondent Richlands Supply Corp. was merely a dis-guised continuance of Respondent Rebel Coal Co. I findthatDoderer was straightforward in his testimony, with-out giving any appearance of evasiveness or lack - ofcandor. I find his testimony, which is unrebutted, to becredible.Doderer testified that in spring 1983 he was RebelCoal's purchasing manager, and that he worked at RebelCoal's offices in Auxier, Kentucky. He reported to Mal-colm Van Dyke, Rebel Coal's purchasing director. Atthat time, Rebel Coal's mining operations were at a loca-tion known as Rebel #7, near Davella, Kentucky. An-other location previously operated by Rebel Coal,known as Rebel #2, in Holden, West Virginia, hadchanged names and was operating under the name ofMonument Mining. According to Doderer, Odell Rogerswas the president of Rebel Coal;4 Roy Debo was thevice president and general manager.3As previouslynoted,Richlands SupplyCorp.was incorporated inVirginiaon 23 May 1983 Thesole director named in the articles of in-corporationwas C L Doderer4As previouslynoted, Rogers also has been identified in the bankrupt-cy proceedingsas owning or controlling Monument Mining145InMarch 1983 Doderer testified, he was informed byMalcolm Van Dyke that Rebel would be closing itsoffice in Auxier, and Van Dyke offered him a positionsomewhere in Virginia, doing the same job, but for fouror five different companies. Doderer accepted the offer,and in May 1983, together with Roy Debo and Ed Kim,moved to offices in Prestonsburg, Kentucky, occupiedby Frontier Management Company. Doderer continueddoing exactly the same job of buying parts for RebelCoal as he had done previously, except that he made thepurchases briefly in the name of Frontier Management,then in the name of Richlands Supply Corp. At first, hewas told, he was an employee of Frontier Management,then an employee of Richlands Supply.In July 1983, according to Doderer, he met with VanDyke in the latter's office in Auxier. Also present wereOdell Rogers and John Rocovich, whom Doderer knewto be Rebel Coal's attorney. At the meeting, Dodererlearned for the first time that he was the chairman of theboard, president, and secretary-treasurer of RichlandsSupply Corp. He signed various documents at the meet-ing, including minutes of a meeting of Richlands' boardof directors, dated 23 May 1983, stating he was in attend-ance and had been elected chairman of the board. Infact,Doderer had not attended any such meeting. Healso signed in blank 10 shares of Richlands' stock, whichthe minutes stated he had received at the May meeting.All the documents and the shares of stock were retainedby Mr. Rocovich.Doderer testified that when he moved to FrontierManagement's offices, Debo was in charge of FrontierManagement, but Doderer said he understood Debo stillheld a position with Rebel Coal and continued to do sountil spring or summer of 1984. Doderer said that, to thebest of his knowledge, Van Dyke never was associatedwith Frontier Management, and continued his employ-ment with Rebel Coal until mid-1984, about the sametime as Debo and Rogers ceased to be associated withthe management of Rebel Coal.After moving to Prestonsburg, Doderer said, he con-tinued using Rebel Coal employees as parts runners andtalked daily to Rebel Coal's warehouse at Rebel #7 toget fuel readings and about parts they needed. He contin-ued to supervise the Rebel employees at Rebel Coal'swarehouse in Auxier until January 1984.In the meantime, in early September 1983, OdellRogers hired an individual named Mike Stevenson towork for Richlands Supply Corp. as a tractor-trailerdriver.Doderer was not consulted in advance.After moving to Prestonsburg, Doderer testified he re-ceived some directions from Van Dyke, but not on adaily basis. He had little contact with Debo about Rich-landsSupply untilOctober 1983 when Debo tookchargeDoderer, it appears, resented reporting to Deboand, in November 1983, threatened to quit. He did notfollow through on his threat, however, after being toldby Odell Rogers that Debo was only helping him moveto Virginia and would be out of it as soon as RichlandsSupply made the move.Around Christmas 1983, Doderer attended a meetingin Prestonsburg which was also attended by Debo, Van 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDDkye, Kim, and several Rebel Coal Co. supervisors.Debo announced that all the parts stored at Rebel #7would be moved to Richlands Supply Corp. in Virginia,and that the parts department at Rebel #7 would beclosed.Debo indicated the parts might be sold to Rich-lands for a few dollars. When not everyone agreed, VanDyke said, "That's the way he, Rogers, wanted it andthat's the way it would be done. Van Dyke also said, "Ifhe said bum the office down, I'd burn the office down.Whatever the man says, that's what we'll do."On 8 January 1984 Richlands Supply moved into abuilding owned by M & T Equipment, located in CedarBluff, Virginia. Although Doderer sawa lease agreementfor the building, he did not sign it, and he does not knowif any rent was ever paid to M & T Equipment.5 Rich-lands Supply occupied only the first floor of the build-ing.The second floor contained offices, some of whichwere usedby one Calvin Cantrell, who worked for OdellRogers and Pinion Mesa Mining(another companyowned or controlled by Rogers). On several occasionsOdell Rogers used the second floor of the building formeetings.Contrary to the assurance he had received from OdellRogers,Doderer testified,Debo continued to tightlycontol the operations of Richlands Supply after it movedto its location in Cedar Bluff, Virginia. Debo would notallow Doderer to advertise in the yellow pages, or put asign on the building identifying it as Richlands SupplyCorp., nor would he permit Doderer to try to make aprofit by purchasing and reselling parts.After Richlands Supply moved into the building inCedar Bluff, Virginia, Debo hired a number of employ-ees to work there, most of whom had previously workedfor Rebel Coal. Doderer had no voice in who was hired.While Richlands Supply was in operation, it continuedto supply parts to Rebel #7 as before and, said Doderer,itdelivered some parts to Monument Mining and PinionMesa Mining (both identified as companies owned orcontrolled by A. Odell Rogers in Rebel Coal's amendeddisclosure statement). Doderer said Rebel Coal Co. wasbilled for parts, but not the parts runners' time. Accord-ing toDoderer, he performed basically the same workhe had performed at Frontier Management and RebelCoal.In March 1984 Doderer said he was told by Debo notto talk to Donald Becker of the NLRB.Doderer testified he learned in April 1984 that Rich-lands Supply's bank account was overdrawn by $80,000.He said he called Debo several times, wanting to talkabout this, the IRS, and the Labor Board, but when hefinallyhad a telephone conversation with him on 13April 1984, Debo said only that he would call back.When Debo called back later that day, he told Dodererto turn in everyone's keys, including Doderer's own, be-cause Richlands Supply was being closed down. Doderersaidhe went back to work for Rebel Coal in July 1984after OdellRogers was no longer incontrol of it.Doderer further testified that recently he has been toldby Mike Stevenson, who has come to Rebel #7 for parts,°A Odell Rogers has been identified in pleadings in the bankruptcyproceedings as owning or controlling M & T Equipment Cothat he still works out of the warehouse in Cedar Bluff,but that "they"are usingthe name "Frontier" now.62.Centralized control of labor organizationsIn 1983Doderer testified,Dale Mosely, Rebel CoalCo's truck boss, related a conversation he had with OdellRogers.Mosely said he had been instructed by Rogers tohavea RebelCoal Co. employee,named Bill McIntyre,move from a company-owned housebecauseMcIntyrehad signed a unioncardand went union.In late1983McIntyre, while still employed by RebelCoal Co.,askedDoderer for a job with RichlandsSupply Corp. Doderer relayed the request to Roy Debo,but Debo wasnot interestedin hiring McIntyrebecause,Debo said,he was unionand there would not be anyunion people working at Richlands Supply.Doderer receiveda similar responsefrom Debo abouthiring JimmyBlanton,another Rebel Coal Co. employeewho asked Doderer for employment at Richlands SupplyCorp., once in late1983 and againin early 1984. Debotold Doderer it wasRogers' idea that there would not bea union atRichlands Supply Corp. According to Debo,itwould defeat the purpose of Richlands Supply.Finally,Debo would not allow Doderer to hireDonnie Butcher to work for Richlands Supply Corp. be-cause Butcher, another Rebel Coal Co. employee whoasked Doderer in late 1983 for employment at RichlandsSupply,was a unionmember.In February 1984, Doderer said, Debo told him thatbefore Odell would let the place (Richlands Supply) gounion,he would shut the doors.3.Single employer statusAll the circumstances brought out in this proceedingestablish beyond any question that Respondent RichlandsSupply was never anything more than an empty shell ofa corporation, created by, absolutely controlled by and,in due time, effectively terminated by A. Odell Rogers.Rogers' sole purpose in creating Richlands Supply wasfor it to serve as a disguised continuance of Rebel CoalCo.'s parts operation. Rogers also wielded absolute own-ership and control over Rebel Coal Co. and all aspectsof its operations. For their part, Malcolm Van Dyke andW. Rob Debo were mere functionaries of Rogers. Theyhad no independent authority of their own and exercisedno independent judgment. Frontier Management appearsto have been no more than another of Rogers' shell cor-porations, likewise created to shield his interests and ac-tivities.It is unimportant to this case why Rogers caused thecreation of Richlands Supply Corp. or for that matter,why he terminated its activities.Whether Rogers' pur-poses may have been proper or improper, and even if ascheme to defraud creditors might have been involved,the important fact for purposes of this case, is that heowned and controlled both, they were integrated compa-6BillHackworth testified that he called the warehouse on the morningof the second day of the trial of this case, and the woman who answeredthe telephone said"Frontier Management " REBEL COAL CO.147nies with closely interrelated operations,and Rogers ex-ercised centralized control of the labor relationsof both.The twoRespondents meet all the relevant criteria,and I find them to be a single employer underthe Act.B. Unfair Labor PracticesFrom the foregoing testimony and from the entirerecord, I find that the General Counsel has met hisburden of proving by a preponderance of the evidencethat Respondent Rebel Coal Co. and Respondent Rich-landsSupply Corp.are a singleemployer for purposes ofthe Act, and they committed unfair labor practices, inviolation of Section 8(a)(1) and (3) of the Act, by refus-ing to employ Donnie Butcher, Bill McIntyre, andJimmy Blanton at Respondent Richlands' Cedar Bluff,Virginia facility because they supported and had joined aunion.The evidence is unequivocal that in late 1983 thosethree individuals,who were employees of RespondentRebel Coal. Co. and members of the United Mine Work-ers of America, each requested employment by Respond-ent Richlands Supply Corp. In the case of each of them,employment by Richlands Supply Corp. was refused byW. Roy Debo because they belonged to and supportedthe Union. Respondent Richlands Supply is the disguisedcontinuance of Respondent Rebel Coal Co., and the twoare asingle employer under the Act. In refusing employ-ment to the three individuals, Debo acted on behalf of,under the authority of, and at the direction of A. OdellRogers who owned and controlled both Respondents.C. Visitatorial ClauseWithout citing any specific authority for such relief atthis stage of the proceeding, the General Counsel asksthat the recommended remedial order include "a visita-torial clause, authorizing the Board to engage in discov-ery under the Federal Rules of Civil Procedure so that itwill be able to monitor compliance with the Board'sOrder, as enforced by the Court of Appeals."The General Counsel notes that Section 10(c) of theAct "charges the Board with the task of devising reme-dies to effectuate the policies of the Act."NLRB v.Seven-Up Bottling Co.,344 U.S. 344, 346 (1953). Since1950, the General Counsel points out, the Board has rou-tinely included a type of visitatorial provision in backpayorders requiring the Respondent to preserve and makeavailable for copying all payroll records and reports andallother records necessary to analyze the amount ofbackpay due under the Board's order. In the absence of avistatonal clause such as sought here, the General Coun-sel asserts, the Board must either apply to a court of ap-'The requested visitatonal provision providesthatRespondent Notifythe Regional Director for Region9, in writing,within20 days from thedate of this Order, what steps havebeen takento comply therewith Forthe purpose of determiningor securing compliancewith this Order, theBoard or any of its duly authorizedrepresentatives,may obtain discoveryfrom Respondent, its officers,agents, successors or assigns,or any otherpersonhaving knowledge concerning any compliancematter, in themanner provided by the Federal Rules of Civil Procedure Such discov-ery shall be conducted under the supervision of the United States courtof appeals enforcing this Order and may be had upon any matterreason-ably related to compliance with this Order, as enforced by the courtpeals for discovery or obtain enforcement in districtcourt of a subpoena issued under Section 11 of the Act,neither of which is a satisfactory way of gaining the dis-covery the Board may need and, in one circuit, at least,the Board is not entitled to discovery prior to filing acontempt citation, which may be a premature step totake before discovery. On the other hand, the GeneralCounsel argues, other agencies (the antitrust division ofthe U.S. Department of Justice, for one) routinelyutilizesimilar visitatorial clauses. Finally, the General Counselcontends that a visitatonal clause, which would only beconducted under the supervision of a court of appeals,works no undue hardship upon a Respondent who hasalready been found to have violated the ActThe requested clause appears to be reasonable underthe circumstances of this case. Inasmuch as discoveryunder the clause can be conducted only under the super-vision of a United States court of appeals, inclusion ofthevisitatorialclause inmy recommended remedialOrder imposes no undue hardship on the Respondent,nor does it place the Respondent at an unfair disadvan-tage at any later stage of these proceedings. According-ly, the General Counsel's request for inclusion of a pro-posed visitatorial clause in the recommended remedialOrder is granted.D. Motion to Amend the ComplaintThe Charging Party renews its motion made, anddenied, at trial to amend the complaint in this case to in-clude, as alleged unfair labor practices, the layoffs of cer-tain employees of Rebel Coal Co. At trial I found thatthe complaint did not include such an allegation, and Iruled that the complaint could not be amended to in-clude such an allegation over the opposition of the Gen-eral Counsel. It is well settled that an administrative lawjudge may amend a complaint only upon the motion ofor with the consent of the General Counsel, or whenevidence has been received into the record without ob-jection.GTE Automatic Electric,196 NLRB 902 (1972);Winn Dixie Stores,224 NLRB 1418, 1420 (1976). Here,the General Counsel has not only not consented to theamendment proposed by the Charging Party, he has ob-jected to it. And, the issue of whether or not RespondentRebel Coal Co. committed unfair labor practices bylaying off any of its employees was not litigated at trial.I find that my ruling at trial was proper, and the Charg-ing Party has cited no new authority which would re-quireadifferentresult.Accordingly, the ChargingParty's motion to amend the complaint is denied.E. Respondent's letter of 4 November 1985 ApparentlySeeking Dismissal of the ComplaintIn itsposthearing letter of 4 November 1985, Respond-ent Rebel Coal Co. states it "cannot proceed further inthis alleged cause," because an order of the United StatesBankruptcy Court for the Eastern District of Kentucky,dated 22 October 1985, discharged it of all liabilitiesexcept those approved by the Court, of which liabilityfor unfair labor practices was not one. The GeneralCounsel, who considers the Respondent's letter to be amotion to dismiss the complaint, objects on the grounds 148DECISIONSOF NATIONALLABOR RELATIONS BOARDthatRespondent Richlands Supply Corp. has not beenexcused from financial liability, and nothing in the bank-ruptcy court's order precludes Respondents from postinga notice to employees, or offering employment to the al-leged discriminatees.Ihave considered the arguments made by both Re-spondent Rebel Coal Co. and the General Counsel. I findnothing inthe order of the bankruptcy court of 22 Octo-ber 1985 which precludes Respondent Rebel Coal Co.from proceeding further in this matter. Indeed, there isno mention in the bankruptcy court's order of proceed-ings before the National Labor Relations Board. It ispremature to consider at this stage of the proceedingwhat action the General Counsel can legally take, ormay elect to take, to enforce any remedy approved bythe Board in this case. At such time as Respondent RebelCoal Co. may refuse to comply with any Order of theNational Labor Relations Board, and the General Coun-selmay institute enforcement action,Respondent RebelCoal Co. may raise whatever legal defenses it believes ithas.Accordingly,RespondentRebel Coal Co.'smotionto dismiss the complaint is denied.CONCLUSIONS OF LAW1.Rebel Coal Company, Inc. and Richlands SupplyCorp.are a single employer engaged in commerce withinthe meaningof Section 2(2), (6), and (7) of the Act.2.United Mine Workers of America, District 30 is alabor organization within the meaning of Section 2(5) ofthe Act.3.By refusing in late 1983 or early 1984 to employDonnie Butcher, Bill McIntyre,and Jimmy Blanton atRespondent Richlands Supply Corp.'s facility in CedarBluffs,Virginia, because they had joined, supported, orassisted the Union, and engaged in concerted activitiesfor the purpose of collective bargaining or other mutualaid or protection, Respondent Rebel Coal Company,Inc., and Respondent Richlands Supply Corp., violatedSection 8(a)(1) and (3) of the Act.REMEDYHaving found that Respondent Rebel Coal Company,Inc. and Respondent RichlandsSupply Corp.engaged incertain unfair labor practices, I find it appropriate toorder then to cease and desist and to take certain affirm-ative action designed to effectuate the policies of theAct.Respondent Rebel Coal Company, Inc. and Respond-ent Richlands Supply Corp. shall make whole employeesDonnie Butcher, Bill McIntyre, and Jimmy Blanton forany loss of wages or other benefits caused by the failureof the Respondents to hire them to work at RespondentRichlands Supply Corp.'s Cedar Bluff, Virginia facilityat the times the three employees requested such employ-ment in late 1983 or early 1984. Backpay shall be com-puted in accordance withF.W. Woolworth Co.,90NLRB 289 (1950), with interest as prescribed inFloridaSteelCorp.,231NLRB 651 (1977). See generallyIsisPlumbing Co.,138 NLRB 76 (1962).If employees Donnie Butcher, Bill McIntyre, andJimmyBlanton arenot currently employed by Respond-ent Rebel Coal Company, Inc., in their former jobs, Re-spondentRebel Coal Company, Inc. shall offerthem im-mediate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to susbtantially equivalent po-sitions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and make themwhole for anyloss of earningsand other benefits sufferedas a result of the discrimination against them.Backpayshall be computed as prescribed inF.W. Woolworth Co.,supra, plus interest as computed inFlorida Steel Corp.,supra.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed8ORDERRespondent Rebel Coal Company, Inc., and Respond-ent Richlands Supply Corp., Cedar Bluff, Virginia, its of-ficers,agents,successors, and assigns, shall1.Cease and desist from(a)Refusingto hire employees because they havejoined, supported, or assisted a union, and engaged inconcerted activities for the purpose of collective bargain-ing or othermutualaid or protection.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make whole Donnie Butcher, Bill McIntyre, andJimmy Blanton for any loss of wages or other benefitscauseby the failure of theRespondentsto hire them towork at Respondent Richlands Supply Corp.'s CedarBluffs, Virginia facility in late 1983 or early 1984, in themanner set forth in the remedy section of this decision.(b)Offer them immediate and full reinstatement totheir former jobs with Respondent Rebel Coal Company,Inc., if they are not currently employed in those jobs byRespondent Rebel Coal Company, Inc. or, if those jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or any other rightsor privileges previously enjoyed, and make them wholefor any loss of earnings and other benefits suffered as aresult of the discrimination against them,in the mannerset forth in the remedy section of the decision.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at their facilities in Davella, Kentucky, CedarBluffs, Virginia, and at any other facilities which the Re-spondents operate in Kentucky, West Virginia, and Vir-8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses REBEL COAL COginia, copies of the attached notice marked "Appendix."9Copies of the notice, on forms provided by the RegionalDirector for Region 9, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-9 If this Orderisenforced by a judgment of a United States court ofappeals,the wordsin the notice reading"Posted byOrder of the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board "149ent to ensurethat the notices are not altered, defaced, orcovered by any othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps have beentaken to comply therewith. For the purpose of determin-ing or securingcompliance with this Order, the Board,or any of its authorized representatives, may obtain dis-covery from the Respondent, its officers,agents, succes-sors, orassigns, orany other person having knowledgeconcerningany compliance matter, in the manner pro-vided by the Federal Rules of Civil Procedure. Such dis-covery shall be conducted under the supervision of theUnited States court of appeals enforcing this Order anymay be had upon any matter reasonably related to com-pliancewith this Order, as enforced by the court.